     Case 1:20-cv-00933-DAD-JLT Document 12 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAMONT J. HOWARD,                                 No. 1:20-cv-00933-NONE-JLT (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
13                                                      PETITION, DIRECTING THE CLERK OF
             v.                                         COURT TO ASSIGN DISTRICT JUDGE FOR
14                                                      PURPOSE OF CLOSING CASE AND THEN
                                                        CLOSE THE CASE, AND DECLINING TO
15    CATES, Warden,                                    ISSUE CERTIFICATE OF APPEALABILITY
16                       Respondent.                    (Doc. No. 11)
17

18          Petitioner is a state prisoner proceeding in forma pauperis with a petition for writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. On August 11, 2020, the magistrate judge assigned

20   to the case issued findings and recommendations to dismiss the petition. (Doc. No. 11.) The

21   findings and recommendations were served upon all parties and contained notice that any

22   objections thereto were to be filed within twenty-one days from the date of service of that order.

23   To date, no party has filed objections.

24          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

25   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

26   pending findings and recommendations are supported by the record and proper analysis.

27          In addition, the court declines to issue a certificate of appealability. A state prisoner

28   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of
                                                        1
     Case 1:20-cv-00933-DAD-JLT Document 12 Filed 09/14/20 Page 2 of 2

 1   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

 2   U.S. 322, 335–36 (2003). If a court denies the petition, the court may only issue a certificate of

 3   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

 4   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that

 5   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

 6   been resolved in a different manner or that the issues presented were ‘adequate to deserve

 7   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

 8   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

 9          In the present case, the court finds that petitioner has not made the required substantial

10   showing of the denial of a constitutional right to justify the issuance of a certificate of

11   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

12   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

13   proceed further. Thus, the court DECLINES to issue a certificate of appealability.

14          Accordingly, the court orders as follows:

15          1.      The findings and recommendations, filed August 11, 2020 (Doc. No. 11), are

16          ADOPTED IN FULL;

17          2.      The petition for writ of habeas corpus is DISMISSED;

18          3.      The Clerk of Court is DIRECTED to assign a district judge to this case for the

19          purpose of closing the case and then to close the case; and,

20          4.      The court DECLINES to issue a certificate of appealability.
21   IT IS SO ORDERED.
22
        Dated:     September 14, 2020
23                                                       UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                         2
